PER CURIAM.
Affirmed. See section 55.509(1), Florida Statutes (1985); Dusesoi v. Dusesoi, 498 So.2d 1348, 1349 (Fla. 2d DCA 1986).
Dusesoi required that full faith and credit be given to another state’s judgment which grew out of proceedings in which jurisdiction had been contested by defendant and ruled upon by the foreign court adverse to the defendant and from which no appeal was taken.
We note that Dusesoi is headnoted in the Southern Reporter system only under the subject of “divorce.”
CAMPBELL, A.C.J., and LEHAN and FRANK, JJ., concur.